Citation Nr: 0027208	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to November 20, 1997, 
for a grant of helpless child benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from July 1952 to 
October 1953.  His son, who is the subject of this appeal, 
was born on July [redacted], 1964.

This matter arises from a May 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
The case was referred to the Board of Veterans' Appeals (BVA 
or Board) for resolution.  



FINDINGS OF FACT

1.  Unappealed decisions dated in October 1982 and February 
1994 denied claims for helpless child benefits on behalf of 
the veteran's son.

2.  In November 1997, the veteran requested that his claim 
for helpless child benefits be reopened with statements from 
his family physician regarding the onset and permanency of 
his son's disabilities.

3.  The RO granted the veteran's claim for helpless child 
benefits effective from the November 20, 1997 date of the 
reopened claim.



CONCLUSION OF LAW

The requirements for an effective date prior to November 20, 
1997 for a grant of helpless child benefits have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.156, 3.400(2)(ii); (r) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. 
§ 3.400 (1999).  The applicable laws and regulations 
governing the effective dates for compensation with respect 
to dependency and indemnity compensation for children, holds 
that the effective date becomes the first day of the month in 
which entitlement arose if claim is received within one year 
after date of entitlement, otherwise, date of receipt of 
claim.  See 38 C.F.R. § 3.400(4)(ii).  Specific to reopened 
claims, the law provides that when new and material evidence 
is received after a final decision, the date of receipt of 
the new claim, or the date entitlement arose, whichever is 
later, is the effective date of the award of compensation.  
See 38 C.F.R. § 3.400(r).  

In the instant case, the veteran's original claim for 
helpless child benefits was submitted in May 1982.  The 
veteran asserted that his son, who would turn 18 years old in 
July 1982, was incapable of supporting himself.  The claim 
was denied in October 1982 after thorough evaluation and 
examination of the veteran's son.  A September 1982 VA 
psychiatric examination report found no diagnosed psychiatric 
disability and no vocation or social impairment of the 
veteran's son on a psychiatric basis.  The psychiatrist found 
no reason to believe that the veteran's son was incapable of 
supporting himself, albeit he was mildly immature.  The 
September 1982 VA social and industrial survey report noted 
the veteran's low average to borderline retarded IQ estimate, 
but the evaluator found that with proper vocational training, 
the veteran had much potential for improvement.  His social 
and industrial impairment was considered to be mild.  

Accompanying the VA reports was an April 1981 vocational 
assessment of the veteran's son conducted by his school.  The 
findings indicated that the veteran had potential to succeed 
in a wide variety of occupations, notwithstanding some noted 
limitations.  

The veteran's claim was denied in October 1982 on the basis 
that the son was not shown to be permanently incapable of 
self support prior to his eighteenth birthday.  The veteran 
was notified of the Ro's decision in November 1982, and 
advised of his appellate rights.  He failed to note an 
appeal, and the decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991). 

In March 1993, the veteran requested that his claim for 
helpless child benefits be reopened.  He submitted medical 
evidence regarding his son's feet problems, and a Social 
Security Administration form for a doctor/medical officer's 
statement of capability.  The form, dated in October 1986, 
indicated that the veteran's son had mental retardation and 
dysthymia, chronic brain syndrome, and orthopedic problems, 
all of which were permanent in nature.  There was no finding 
regarding the onset of any of the identified disabilities.  
The veteran's claim was again denied in February 1994, and he 
was advised accordingly in February 1994.  He did not note an 
appeal to this decision, which is final.  Id. 

In November 1997, the veteran requested that his claim for 
helpless child benefits be reopened.  He submitted three 
statements (two of which were duplicates) dated in May, June, 
and August 1997, from his family physician.  The physician 
stated that the veteran's son likely had cerebral palsy with 
minimal brain dysfunction and significant cognitive deficits 
associated with probable bipolar depression and agitation.  
He reported that the veteran's son had significant and 
chronic functional impairment related to the preceding 
diagnosis, and he doubted that any kind of employment was 
realistic for the veteran's son, presently or in the future.  
He further stated that, based upon his assessment, he 
believed the physical and mental disabilities exhibited by 
the veteran's son had been present from birth.  

In April 2000, the veteran and his daughter appeared for a 
BVA videoconference hearing.  The veteran testified that he 
believed that he had continuously pursued his son's claim 
since his initial application in 1982.  He further stated 
that the could not remember whether he filed appeals to the 
previous decisions but that he believed that he had because 
he always followed up on his son's claims.  

As apparent from the record at hand, the veteran's claims on 
his son's behalf were denied according to appropriate 
procedure, and the veteran was properly advised.  He failed 
to initiate an appeal in either claim, and there is no 
evidence of record to suggest otherwise.  The claims file is 
replete with the veteran's appeals of other claims, unrelated 
to this one, and there is no indication that his mail was 
ever undeliverable during the time periods in question.  
Thus, while the Board is sympathetic to the veteran's 
concerns, there is no question but that the benefit was 
granted based upon the submission of new medical evidence 
received in November 1997.  When the law is clear, as in this 
case, there is no other option but to apply the plain meaning 
of the statute.  See Sabots v. Brown, 6 Vet. App. 426, 429 
(1994).  

Accordingly, the Board finds that the proper effective date 
for the award of helpless child benefits is November 20, 
1997, the date that the claim was reopened.  Therefore, the 
claim for an earlier effective date is denied.  


ORDER

An effective date prior to November 20, 1997 for an award of 
helpless child benefits is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

